 


110 HRES 149 EH: Supporting the goals of International Women’s Day.
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 149 
In the House of Representatives, U. S., 
 
March 6, 2007 
 
RESOLUTION 
Supporting the goals of International Women’s Day. 
 
 
Whereas there are over 3,000,000,000 women in the world, representing 51 percent of the world’s population; 
Whereas women continue to play the prominent role in caring for families within the home as well as serving as economic earners; 
Whereas women worldwide are participating in the world of diplomacy and politics, contributing to the growth of economies, and improving the quality of the lives of their families, communities, and nations; 
Whereas women leaders have recently made significant strides, including the 2007 election of Congresswoman Nancy Pelosi as the first female Speaker of the House of Representatives, the 2006 election of Michelle Bachelet as the first female President of Chile, the 2006 election of Ellen Johnson-Sirleaf as the first female President in Africa’s history, and the 2005 election of Angela Merkel as the first female Chancellor of Germany, who will also serve as the second woman to chair a G8 summit beginning in 2007; 
Whereas women account for 80 percent of the world’s 70 million micro-borrowers, 75 percent of the 28,000 United States loans supporting small businesses in Afghanistan are made to women, and 11 women are chief executive officers of Fortune 500 companies; 
Whereas in the United States, women are graduating from high school at higher rates and are earning bachelors degrees or higher degrees at greater rates than men, with 88 percent of women between the ages of 25 and 29 having obtained a high school diploma and 31 percent of women between the ages of 25 and 29 earning a bachelors degree or higher; 
Whereas despite tremendous gains, women still face political and economic obstacles, struggle for basic rights, face the threat of discrimination, and are targets of violence all over the world; 
Whereas worldwide women remain vastly underrepresented in national and local assemblies, accounting on average for less than 10 percent of the seats in parliament, except for in East Asia where the figure is approximately 18 to 19 percent, and in no developing region do women hold more than 8 percent of the ministerial positions; 
Whereas women work two-thirds of the world’s working hours and produce half of the world’s food, yet earn only 1 percent of the world’s income and own less than 1 percent of the world’s property; 
Whereas in the United States between 1995 and 2000, female managers earned less than their male counterparts in the 10 industries that employ the vast majority of all female employees; 
Whereas of the 1,300,000,000 people living in poverty around the world, 70 percent are women and children; 
Whereas according to the United States Agency for International Development, two-thirds of the 876,000,000 illiterate individuals worldwide are women, two-thirds of the 125,000,000 school-aged children who are not attending school worldwide are girls, and girls are less likely to complete school than boys; 
Whereas worldwide women account for half of all cases of HIV/AIDS, approximately 42,000,000 cases, and in countries with high HIV prevalence, young women are at a higher risk than young men of contracting HIV; 
Whereas globally, each year over 500,000 women die during childbirth and pregnancy; 
Whereas domestic violence causes more deaths and disability among women between ages 15 and 44 than cancer, malaria, traffic accidents, and war; 
Whereas worldwide, at least 1 out of every 3 women and girls has been beaten in her lifetime; 
Whereas according to the Centers for Disease Control and Prevention, at least 1 out of every 6 women and girls in the United States has been sexually abused in her lifetime; 
Whereas worldwide, 130,000,000 girls and young women have been subjected to female genital mutilation and it is estimated that 10,000 girls are at risk of being subjected to this practice in the United States; 
Whereas according to the Congressional Research Service and the Department of State, illegal trafficking in women and children for forced labor, domestic servitude, or sexual exploitation involves between 1,000,000 and 2,000,000 women and children each year, of whom 50,000 are transported into the United States; 
Whereas between 75 and 80 percent of the world’s 27,000,000 refugees are women and children; 
Whereas in times and places of conflict and war, women and girls continue to be the focus of extreme violence and intimidation and face tremendous obstacles to legal recourse and justice; 
Whereas March 8 has become known as International Women’s Day for the last century, and is a day on which people, often divided by ethnicity, language, culture, and income, come together to celebrate a common struggle for women’s equality, justice, and peace; and 
Whereas the people of the United States should be encouraged to participate in International Women’s Day: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals of International Women’s Day; 
(2)recognizes and honors the women in the United States and in other countries who have fought and continue to struggle for equality in the face of adversity; 
(3)reaffirms its commitment to ending discrimination and violence against women and girls, to ensuring the safety and welfare of women and girls, and to pursuing policies that guarantee the basic human rights of women and girls both in the United States and in other countries; and 
(4)encourages the President to— 
(A)reaffirm his commitment to pursue policies to protect fundamental human rights and civil liberties, particularly those of women and girls; and 
(B)issue a proclamation calling upon the people of the United States to observe International Women’s Day with appropriate programs and activities. 
 
 
Lorraine C. Miller,Clerk. 
